Exhibit 4(c) ThisREPLACEMENT CAPITAL COVENANT, dated March 19, 2009 (this “Replacement Capital Covenant”), by FPL Group Capital Inc, a Florida corporation (together with its successors and assigns, the “Corporation”), and FPL Group, Inc., a Florida corporation (together with its successors and assigns, the “Guarantor”), in favor of and for the benefit of each Covered Debtholder (as defined below). Recitals A.On the date hereof, the Corporation is issuing $375,000,000 aggregate principal amount of its Series F Junior Subordinated Debentures due 2069 (including any such junior subordinated debentures issued after the date hereof that may be consolidated and form a single series with such junior subordinated debentures issued on the date hereof, the “Subordinated Debentures”), which Subordinated Debentures were issued pursuant to, and fully and unconditionally guaranteed (the “Guarantee”) by the Guarantor in accordance with, the Indenture (For Unsecured Subordinated Debt Securities), dated as of September 1, 2006, among the Corporation, the Guarantor, and The Bank of New York Mellon, as trustee, as supplemented by the Officer’s Certificate (the “Subordinated Indenture”). B.This
